DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of several non-patent literature references throughout the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art—because it appears only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: 
On page 4, Applicant references Chinese patent application CN 1046109530 A.  It is again referenced on page 12.  The reference number, however, does not appear to exist.  It appears Applicant may have intended to cite CN 104610953 A.  
Appropriate correction is required.
Claim Objections
Claims 13-30 are objected to because of the following informalities:  
In new claim 13, between the preamble and limitation i) punctuation, such as a colon, should be added.  The lines would then read as -comprising: i) providing-.  
In new claim 13, limitation i), after the phrase “and at least liquid or supercritical carbon dioxide,” punctuation should be added.  It appears a semi-colon should be added after “dioxide” in order to bridge limitations i) and ii).  
In new claim 13, between limitations ii) and iii), the conjunction “and” should be added.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 17 and 26-29 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 17 and 26-29 each recite “at least” followed by a limitation pertaining to a value of miscibility pressure reduction or swelling factor.  Each of the cited claimed ranges using such a phrase, i.e., “at least,” is considered a range with an unbounded upper limit, and, therefore, encompasses a miscibility pressure lowering or increase in swelling factor so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for a lowering of pressure by 100%, 200% or 1000% (increasable ad nauseam), or a swelling factor increase of 50%, 100% or 500%, even though these amounts are encompassed in the claimed range.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 recites the limitation "the minimum miscibility pressure" in line 2 of limitation ii).  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not previously recited ‘a minimum miscibility pressure’ and, as such, there is insufficient antecedent basis for the phrase in line 2.  Since the limitation continues with defining the minimum miscibility pressure, it appears “the” in line 2 of ii) should be replaced with -a-.
Claim 14 recites in b) “wherein the injection fluid exclusively consists of the one or more alkoxylated alcohols and the liquid or supercritical carbon dioxide optionally further includes.”  
It is unclear as to how “exclusively” further limits “consists” since “consists” alone would have been construed as requiring only the components listed.   Deletion of “exclusively” is advised.
It is further unclear as to what is required for the fluid to “consist” of the alkoxylated alcohol and carbon dioxide but then optionally include the noted alcohols.  Include is typically construed as “comprising” and as such, use of the phrase “optionally include” appears to attempt to open the fluid up to the inclusion of additional components.  Clarification is required.  
Claim 15 recites structure (II), but “R” is not defined therein.  It is unclear if “R” is intended to be the same as that which is claimed in claim 13, or if it is not defined.  Clarification is required.
Claims 17 and each of claims 26-29 recites “at least 6%,” “at least 4.9%,” “at least 8.2%,” “at least 16.3%” and “at least 4%,” respectively.  These are ranges with an unbounded upper limit, and, as such, it is unclear as to the extent pressure lowering or swelling factor increase Applicant is intending to seek patent protection of; as such, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (CN 104610953 A – all citations are from paragraph numbers of the provided translation) in view of Schievelbein (US 5,033,547).
With respect to independent claim 13, Luo et al. discloses a method for flooding of oil wells by carbon dioxide injection, the method comprising:
i) 	providing an injection fluid comprising one or more alkoxylated alcohols having the structure as claimed, wherein R is a linear alkyl having 9 carbon atoms; AO is EO and/or PO, independent of each m or n; m is 0 to 12, n is 0 to 12; and m+n is at least 1 ([0017]-[0018]);
and at least liquid or supercritical carbon dioxide ([0007]; [0019]; wherein supercritical carbon dioxide is disclosed)
ii)	injecting the injection fluid into a reservoir comprising a hydrocarbonaceous fluid, the reservoir being operated at a pressure below the minimum miscibility pressure ([0019]; [0039]; [0046]; [0053]; [0060]; [0067]; [0074]; [0081]; [0088]; [0098]), where the minimum miscibility pressure is the minimum pressure that has to be applied to the carbon dioxide for achieving a multiple contact miscible flood ([0002]-[0003]);
wherein 
	(A) 	the miscibility pressure between the injection fluid and the hydrocarbonaceous fluid is lowered compared to the miscibility pressure between the hydrocarbonaceous fluid and carbon dioxide only ([0001]; [0019]; [0039]; [0046]; [0053]; [0060]; [0067]; [0074]; [0081]; [0088]; [0098]), or
	(B)	the swelling factor of the hydrocarbonaceous fluid is increased by the injection fluid compared to the swelling factor of the hydrocarbonaceous fluid including the carbon dioxide only, or
	(C) 	both (A) and (B); 
iii)	recovering the hydrocarbonaceous fluid from the reservoir ([0001]).
Luo et al. discloses wherein R is 10-18; the Examiner notes the instant specification defines R as from C4 to C9.  Although Luo et al. is silent to R as C4 to C8 as instantly claimed, it is the position of the Office such would have been obvious to one having ordinary skill in the art to try a carbon dioxide-philic surfactant having R of C4 to C8 carbon atoms as claimed.  Both Luo et al. and the instant application seek to lower the minimum miscibility pressure of an injection fluid comprising supercritical carbon dioxide alone, and, therefore, the general conditions of the instant application and Luo et al. are seen to overlap.  As such, one of ordinary skill would recognize the optimal number of carbon atoms to include based on the teachings of Luo et al. since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed carbon number range as critical and it is unclear if any unexpected results are achieved by using such.  Since the alkoxylated alcohol of Luo et al. is suggested as also reducing the minimum miscibility pressure, as is the alkoxylated alcohol instantly disclosed and claimed, it does not appear that such would be considered an unexpected result of using the presently claimed carbon number range, and, as such, the determination of carbon numbers suitable for use in the alkoxylated alcohol to reduce minimum miscibility pressure would be achievable through routine experimentation in the art.
Alternatively, Luo et al. discloses the carbon dioxide-philic surfactant noted above wherein such is further disclosed as soluble in the supercritical carbon dioxide ([0019]).  The reference, however, fails to explicitly provide an alkoxylated alcohol wherein R is C4-C8 as claimed.  Schievelbein teaches oil recovery by carbon dioxide flooding with supercritical carbon dioxide (col. 2, l. 53-56) wherein a carbon dioxide-philic surfactant is added thereto; such surfactants include an average of 7-15 carbon atoms and between 4-8 ethoxide units per molecule (col. 2, l. 56-62; col. 3, l. 54-64).  As such, it would have been obvious to one having ordinary skill in the art to try at least a C7 or C8 R in the surfactant of Luo et al. in order to provide a soluble carbon dioxide-philic surfactant that can dissolve into supercritical carbon dioxide used for enhanced oil recovery purposes.  
With respect to dependent claim 14, Luo et al. discloses wherein the injection fluid comprises less than 1 wt% water ([0033]-[0097], wherein no water is disclosed as used therewith); or wherein the injection fluid “exclusively” consists of the one or more alkoxylated alcohols and the supercritical carbon dioxide optionally further includes an alcohol as claimed ([0019]-[0020]).
With respect to dependent claim 15, Luo et al. suggests the structure as claimed ([0008]-[0018]).  With respect to “R,” see explanation set forth in the rejection of claim 13, above.
With respect to dependent claim 16, Luo et al. suggests wherein m and n are as claimed ([0008]-[0018]).
With respect to dependent claim 17, Luo et al., and, in the alternative, Luo et al. in view of Schievelbein, suggests the method as set forth above with respect to independent claim 13, wherein Luo et al. and Luo et al. in view of Schievelbein are shown to provide for an injection fluid comprising the components as instantly claimed.  Although silent to such as providing an increase in swelling factor, since Luo et al., and, alternatively, Luo et al. in view of Schievelbein, suggest the same composition as claimed, the swelling factor of hydrocarbonaceous fluid contacted therewith would be expected to increase as compared to the swelling factor of hydrocarbonaceous fluid contacted with only the carbon dioxide since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the swelling factor increase afforded by the injection fluid of the instant claims and that of Luo et al., and/or Luo et al. in view of Schievelbein, the difference would have been minor and obvious.
With respect to dependent claim 18, Luo et al. suggests wherein R is a linear C4-C8 alkyl group (see explanation within rejection of claim 13, above); alternatively, Schievelbein suggests such (see explanation within the rejection of claim 13, above).
With respect to dependent claim 21, Luo et al. discloses wherein AO is EO ([0008]-[0018]).
With respect to dependent claim 21, Luo et al. discloses wherein AO is PO ([0008]-[0018]).
With respect to dependent claims 23 and 24, Luo et al. suggests wherein m+n is as claimed ([0010]-[0018]).
With respect to dependent claim 25, Luo et al. suggests wherein the hydrocarbonaceous fluid is crude oil and the reservoir is a well (abstract; [0001]; [0003]; [0006]; [0007]).
With respect to dependent claims 26-28, Luo et al. discloses wherein the miscibility pressure between the injection fluid and the hydrocarbonaceous fluid is lowered as claimed ([0001]; [0019]; [0039]; [0046]; [0053]; [0060]; [0067]; [0074]; [0081]; [0088]; [0098]).
With respect to dependent claim 29, Luo et al., and, in the alternative, Luo et al. in view of Schievelbein, suggests the method as set forth above with respect to independent claim 13, wherein Luo et al. and Luo et al. in view of Schievelbein are shown to provide for an injection fluid comprising the components as instantly claimed.  Although silent to such as providing an increase in swelling factor, since Luo et al., and, alternatively, Luo et al. in view of Schievelbein, suggest the same composition as claimed, the swelling factor of hydrocarbonaceous fluid contacted therewith would be expected to increase as compared to the swelling factor of hydrocarbonaceous fluid contacted with only the carbon dioxide since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  If there is any difference between the swelling factor increase afforded by the injection fluid of the instant claims and that of Luo et al., and/or Luo et al. in view of Schievelbein, the difference would have been minor and obvious.
With respect to dependent claim 30, Luo et al. does not disclose the inclusion of water within the disclosed formulations; furthermore, the reference clearly states wherein water introduced is not a favorable factor ([0004]).  As such, it would have been obvious to one having ordinary skill in the art to not include water within the injection fluid of Luo et al. in order to provide a favorable injection fluid.

With respect to independent claim 31, Luo et al. discloses a method for flooding of oil wells by carbon dioxide injection, the method comprising:
i) 	adding one or more alkoxylated alcohols having the structure as claimed, wherein R is a linear alkyl having 9 carbon atoms; AO is EO and/or PO, independent of each m or n; m is 0 to 12, n is 0 to 12; and m+n is at least 1 ([0017]-[0018]) into an injection fluid comprising at least liquid or supercritical carbon dioxide ([0007]; [0019]; wherein supercritical carbon dioxide is disclosed), the injection fluid being utilized for recovery of a hydrocarbonaceous fluid from a reservoir (abstract; [0001]; [0006]-[0007]), the reservoir being operated at a pressure below the minimum miscibility pressure ([0019]; [0039]; [0046]; [0053]; [0060]; [0067]; [0074]; [0081]; [0088]; [0098]), where the minimum miscibility pressure is the minimum pressure that has to be applied to the carbon dioxide for achieving a multiple contact miscible flood ([0002]-[0003]); and
wherein 
	(A) 	the miscibility pressure between the injection fluid and the hydrocarbonaceous fluid is lowered compared to the miscibility pressure between the hydrocarbonaceous fluid and carbon dioxide only ([0001]; [0019]; [0039]; [0046]; [0053]; [0060]; [0067]; [0074]; [0081]; [0088]; [0098]), or
	(B)	the swelling factor of the hydrocarbonaceous fluid is increased by the injection fluid compared to the swelling factor of the hydrocarbonaceous fluid including the carbon dioxide only, or
	(C) 	both (A) and (B).
Luo et al. discloses wherein R is 10-18; the Examiner notes the instant specification defines R as from C4 to C9.  Although Luo et al. is silent to R as C4 to C8 as instantly claimed, it is the position of the Office such would have been obvious to one having ordinary skill in the art to try a carbon dioxide-philic surfactant having R of C4 to C8 carbon atoms as claimed.  Both Luo et al. and the instant application seek to lower the minimum miscibility pressure of an injection fluid comprising supercritical carbon dioxide alone, and, therefore, the general conditions of the instant application and Luo et al. are seen to overlap.  As such, one of ordinary skill would recognize the optimal number of carbon atoms to include based on the teachings of Luo et al. since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed carbon number range as critical and it is unclear if any unexpected results are achieved by using such.  Since the alkoxylated alcohol of Luo et al. is suggested as also reducing the minimum miscibility pressure, as is the alkoxylated alcohol instantly disclosed and claimed, it does not appear that such would be considered an unexpected result of using the presently claimed carbon number range, and, as such, the determination of carbon numbers suitable for use in the alkoxylated alcohol to reduce minimum miscibility pressure would be achievable through routine experimentation in the art.
Alternatively, Luo et al. discloses the carbon dioxide-philic surfactant noted above wherein such is further disclosed as soluble in the supercritical carbon dioxide ([0019]).  The reference, however, fails to explicitly provide an alkoxylated alcohol wherein R is C4-C8 as claimed.  Schievelbein teaches oil recovery by carbon dioxide flooding with supercritical carbon dioxide (col. 2, l. 53-56) wherein a carbon dioxide-philic surfactant is added thereto; such surfactants include an average of 7-15 carbon atoms and between 4-8 ethoxide units per molecule (col. 2, l. 56-62; col. 3, l. 54-64).  As such, it would have been obvious to one having ordinary skill in the art to try at least a C7 or C8 R in the surfactant of Luo et al. in order to provide a soluble carbon dioxide-philic surfactant that can dissolve into supercritical carbon dioxide used for enhanced oil recovery purposes.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al., or, in the alternative, Luo et al. in view of Schievelbein, as applied to claim 13 above, and further in view of Bittner et al. (WO 2015/135851).
Luo et al., or, in the alternative, Luo et al. in view of Schievelbein, suggests the method as set forth above with respect to independent claim 13, wherein R is a linear C4-C8 alkyl group and Luo et al. further discloses the carbon dioxide-philic surfactant as soluble in the supercritical carbon dioxide ([0019]).  The reference(s), however, fail to sufficiently suggest R as a branched alkyl group as claimed.  Bittner et al. suggests supercritical carbon dioxide flooding fluids for crude oil wherein at least one branched C10 alkyl polyalkoxylate is dissolved in the carbon dioxide phase and injected therewith (abstract).  Since Luo et al. discloses the use of alkyl polyalkoxylates having an overlapping number of carbons to the branched alkyl polyalkoxylates of Bittner et al., wherein such are rendered soluble in the carbon dioxide, it would have been obvious to one having ordinary skill in the art to try the branched alkyl polyalkoxylate of Bittner et al. in the method of Luo et al. in order to yield the predictable result of providing a carbon dioxide-philic surfactant that is known to be soluble in supercritical carbon dioxide and suitable for use in enhancing oil recovery. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
i.	WO 2020/172087 discloses methods of enhancing crude oil recovery by injection of a fluid that may include supercritical carbon dioxide and an additive that has a formula corresponding to that which is instantly claimed.
ii.	WO 2019/195606 discloses emulsions used for EOR that include supercritical carbon dioxide and alkoxylated alcohols.  
iii.	DE 10 2012 019 822 A1 discloses methods of injecting carbon dioxide below the minimum miscibility pressure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/16/22